Stoecklein Law Group, LLP Practice Limited to Federal Securities Emerald Plaza Telephone: (619) 704-1310 402 West Broadway Facsimile:(619) 704-1325 Suite 690 email:djs@slgseclaw.com San Diego, California92101 web:www.slgseclaw.com February 2, 2012 Ms. Lauren Nguyen Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 RE: Sport Tech Enterprises, Inc. Your Letter of February 2, 2012 Form Registration Statement on Form S-1 File No. 333-175306 Dear Ms. Nguyen, This correspondence is in response to your letter dated February 2, 2012 in reference to our filing of the Amended Registration Statement on Form S-1 filed January 19, 2011 on behalf of Sport Tech Enterprises, Inc., your file number 333-175306. Exhibit Index 1. Please revise the exhibit index to clarify that the subscription agreement filed as Exhibit 10.1 is a form of subscription agreement that was used in the private offerings that relate to the selling shareholder shares and identify the private offerings or advise. Response:We have amended 10.1 of the Exhibit Index to read as follows: Subcription Agreement – utilized in private offering dated June 10, 2011. /s/ Donald J. Stoecklein Stoecklein Law Group, LLP
